      Case 1:17-mc-00360-AT-RWL Document 155 Filed 07/24/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ESSAR STEEL ALGOMA INC., et al.,

                       Plaintiffs,
                                                    Case No. 1:17-mc-00360-AT-RWL
               -against-

SOUTHERN COAL SALES CORPORATION,

                       Defendant.



                            PLAINTIFF ESSAR STEEL ALGOMA INC.’S
                             RESPONSE TO MOTION TO WITHDRAW

       Essar Steel Algoma Inc. (“Algoma”) submits this response to the Motion to Withdraw

(Dkt. 148) that Defendant Southern Coal Sales Corporation’s (“Southern Coal’s”) current

counsel, Kelley Drye & Warren LLP, filed on July 9, 2019 (the “Motion”). Algoma takes no

position with respect to Kelley Drye’s request to withdraw as counsel for Southern Coal, based

on counsel’s representation that its withdrawal will not prejudice Algoma and will not cause

disruption in this litigation. (Dkt. 149, p. 4.) Given that this case has been pending for more than

two years, that Defendant has twice replaced counsel, and that the parties are currently engaged

in expert discovery, Algoma is opposed to any further delay in this matter, and accordingly will

file a letter motion in the next week with a proposed scheduling order requesting that the Court

set a case schedule with deadlines that move this matter forward.

       Additionally, it appears that if Kelley Drye withdraws, Southern Coal will be without

New York counsel. Accordingly, Algoma requests that, should the Court grant the Motion, the

Court set a date certain by which Southern Coal must obtain local counsel.
      Case 1:17-mc-00360-AT-RWL Document 155 Filed 07/24/19 Page 2 of 3




       Accordingly, based on counsel’s representations, Algoma does not oppose the Motion to

Withdraw.
                                            Respectfully submitted,

                                            THOMPSON HINE LLP


Dated: July 24, 2019                    By: /s/ Kip T. Bollin
                                           Kip T. Bollin (admitted pro hac vice)
                                           Laura L. Watson (admitted pro hac vice)
                                           Mark R. Butscha, Jr.
                                           Melissa A. Barrett (admitted pro hac vice)
                                           3900 Key Center, 127 Public Square
                                           Cleveland, OH 44114
                                           Tel: (216) 566-5500
                                           Fax: (216) 566-5800
                                           Email: kip.bollin@thompsonhine.com
                                           Email: laura.watson@thompsonhine.com
                                           Email: mark.butscha@thompsonhine.com
                                           Email: melissa.barrett@thompsonhine.com

                                            -and-

                                            Rebecca A. Brazzano
                                            335 Madison Ave., 12th Floor
                                            New York, NY 10017-4611
                                            Tel: (212) 344-5680
                                            Fax: (212) 344-6101
                                            Email: rebecca.brazzano@thompsonhine.com

                                            Attorneys for Plaintiff Essar Steel Algoma Inc.




                                             2
      Case 1:17-mc-00360-AT-RWL Document 155 Filed 07/24/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 24th day of July, 2019, a copy of the foregoing was served via

the Court’s ECF system to all counsel of record.




                                     /s/ Kip T. Bollin
                                     One of the Attorneys for Plaintiff Essar Steel Algoma, Inc.
